Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendments filed on 06/28/2022.
Claims 1, 3, 5, 7-8, 12-15, 17-24, 26, and 28-29 are currently pending and have been examined.
Allowable Subject Matter
Claims 1, 3, 5, 7-8, 12-15, 17-24, 26, and 28-29 are allowed.
The following is an examiner’s statement of reasons for allowance: The amended independent claims recite “the navigation path directs a user of the user device toward the destination along a walking path that is visually displayed as a map on a display of the user device” and “a third pattern of protrusions overlaid with the walking path on the display of the user device”. Previously the display was not explicitly tied to include the combination of visual display and a tactile display. This amended limitations make that explicit and recite that the protrusions align with the visual display so that although a blind user might not have use for a visual screen, the tactile display can be combined with the form factor of a typical mobile device and allow for use between both sighted and unsighted users simultaneously. The closest prior art (Schmeiduch, “Blind Maps”, Youtube) presents a secondary device that is purely a tactile display that pairs with a primary smartphone device with a visual display. No other prior art provides the teachings or motivations to overlay a tactile navigation pathing with a visual navigation mapping.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott R Jagolinzer whose telephone number is (571)272-4180. The examiner can normally be reached M-Th 8AM - 4PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571)272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Scott R. Jagolinzer
Examiner
Art Unit 3665



/S.R.J./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665